Citation Nr: 0014040	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided from January 9, 1998 to 
January 18, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1941 to August 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from May 1998 and August 1998 
decisions by the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in St. Louis, Missouri.  The May 1998 VAMC 
decision denied entitlement to payment of, or reimbursement 
for, the cost of unauthorized expenses for City of St. Louis 
Emergency Medical Services transportation incurred on January 
9, 1998; the August 1998 decision denied payment of, or 
reimbursement for, medical expenses incurred at St. Louis 
University Hospital (SLUH) from January 9, 1998 to January 
18, 1998.  The veteran submitted a timely disagreement with 
those denials and timely substantive appeal.


FINDINGS OF FACT

1.  The veteran was hospitalized at SLUH from January 9, 1998 
to January 18, 1998, for exacerbation of (non-service-
connected) chronic obstructive pulmonary disease and 
pneumonia. 

2.  When private medical services were rendered in January 
1998, the veteran was in receipt of service connection for 
one disability, hemorrhoids.

3.  The symptoms for which the veteran sought emergency 
transportation after normal VAMC outpatient clinic operating 
hours on January 9, 1998 were present earlier in the day.  

4.  The VAMC's direction to the emergency transportation 
vehicle diverting it from the VAMC did not constitute VA 
authorization of private medical care.


CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized medical services furnished to 
the veteran from January 9, 1998, to January 18, 1998, have 
not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 17.120 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of private emergency 
transportation to and hospitalization at St. Louis University 
Hospital (SLUH) on January 9, 1998, through January 18, 1998.  
The veteran contends that, because he was entitled to care at 
the VAMC and requested to go to the VAMC, but the ambulance 
was directed by VAMC to go to SLUH, VA should pay for his 
care at SLUH.  The veteran contends that the VAMC's direction 
to the driver of the City of St. Louis Emergency Medical 
Services (EMS) ambulance to divert to SLUH constitutes 
authorization of the private medical expenses.  

The essential facts are established by the medical evidence 
of record and are not in dispute.  The veteran's January 9, 
1998 EMS transportation record reflects that the veteran, 
through a friend, requested EMS transportation at 16:33 
military time, or 4:33 p.m.  The January 9, 1998 EMS record 
reflects that the ambulance was en route to the VAMC when the 
VAMC directed the EMS vehicle to divert to SLUH.  

The discharge summary of the veteran's January 9, 1998 to 
January 18, 1998 private hospitalization at SLUH reflects 
that the veteran reported worsening of shortness of breath 
for five days prior to admission, with a generalized body 
rash for one day prior to admission.  The final diagnoses 
were exacerbation of severe chronic obstructive pulmonary 
disease (COPD) and right lobe and middle lobe pneumonia.  The 
cause of the generalized body rash was not identified. 

The discharge summary of a January 18, 1998 to January 19, 
1998 VAMC hospitalization reflects that the veteran began 
having respiratory symptoms in late December 1997.  He was 
seen on an outpatient basis at the VAMC in early January 1998 
for shortness of breath, but declined admission.  On transfer 
to VAMC on January 18, 1998, following care at SLUH after an 
admission from the emergency department on January 9, 1998, 
the veteran's treatment for respiratory disorders was 
continued, and he was discharged on January 19, 1998, after 
it was ascertained that his respiratory difficulties had been 
stabilized.

At the time the veteran received care at SLU in January 1998, 
he had been awarded service connection for one disability, 
hemorrhoids.  The veteran had been granted a noncompensable 
evaluation for that service-connected disability in 1981. 
There is no indication that the veteran has been granted 
service connection for any respiratory disorder, to include 
the disorders treated in January 1998.  

The Board notes that the claims file reflects that that the 
veteran has more recently been granted service connection for 
a cerebrovascular accident, with upper extremity and lower 
extremity residuals and aphasia, and has been granted a total 
evaluation on the basis of individual unemployability.  
However, the claims file does not reflect that the veteran's 
total evaluation was in effect at the time of the January 
1998 private medical care, nor does the claims file reflect 
that the total evaluation has been determined to be 
permanent, and neither the veteran nor his representative so 
allege. 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  
As noted above, the veteran has been awarded service 
connection for hemorrhoids.  However, the care rendered by 
SLU in January 1998 was for COPD and pneumonia.  There is 
nothing to suggest that the January 1998 treatment was for 
the veteran's service-connected hemorrhoid disability.  
Moreover, in a determination dated in May 1998, a VA 
physician specifically provided an opinion that the veteran's 
January 1998 care was not adjunct to a service-connected 
disability.  In the absence of any evidence that the total 
disability evaluation granted after the veteran incurred the 
January 1998 private medical expenses at issue is permanent, 
and that the effective date for granting permanent and total 
disability was prior to January 9, 1998, the veteran cannot 
meet the required statutory criteria for entitlement to 
payment or reimbursement of the private medical expenses, 
even if those expenses were incurred in an emergency and VA 
facilities were not available. 

However, in this case, even if the veteran were to establish 
that he met the criteria for total and permanent disability 
as of January 9, 1998, he would still fail to meet the third 
requirement under 38 U.S.C.A. § 1728, the requirement of 
unavailability of VA facilities.  In particular, the Board 
notes that the EMS report reflects that the veteran had had 
dyspnea for one week prior to requesting emergency transport.  
Additionally, the January 1998 VAMC discharge summary makes 
it clear that the veteran had been offered VA inpatient 
treatment for his respiratory disorders a few days prior to 
his private emergency admission on January 9, 1998, but the 
veteran declined VAMC hospitalization when it was offered.  
The Board notes that the veteran himself does not allege that 
his symptoms increased in severity at the time he sought 
emergency transportation at about 4:33 p.m. on January 9, 
1998.  

While the record establishes that emergency treatment was not 
available at the VAMC at the time on January when the 
ambulance was en route to the VAMC, there is no evidence that 
VAMC facilities would have been unable to treat the veteran 
earlier in the day, during normal operating hours of the 
outpatient department and clinics.  The preponderance of the 
evidence of record reflects that the respiratory distress and 
rash for which the veteran sought emergency transportation 
when a 16:33 call to the EMS system was placed had been 
present for nearly 24 hours prior to the call to EMS.  

The evidence establishes, in fact, as noted above, that the 
veteran had been having problems with respiratory distress 
for several days and had declined VAMC treatment offered a 
few days prior to the January 9, 1998 call to the EMS.  The 
Board also notes that there is a May 1998 medical 
determination that VAMC facilities were reasonably available 
prior to the January 9, 1998 admission. 

There is no medical evidence or lay allegation that it was 
not feasible for the veteran to seek treatment earlier in the 
day, during normal VAMC outpatient clinic operating hours.  
The provisions of 38 C.F.R. § 17.120 define unavailability of 
VA care federal facility as existing only when VA or other 
federal facilities are not feasibly available "and an 
attempt to use them beforehand . . . would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused."  The evidence of record, 
by a preponderance, makes it clear that the symptoms of the 
disorders for which the veteran was treated at SLUH beginning 
on January 9, 1998 were present prior to 4:33 p.m. on that 
day.  There is no evidence that the veteran attempted to use 
VA facilities or contact VA about availability of treatment 
during normal outpatient clinic hours that day.  The 
preponderance of the evidence is, therefore, against a 
finding that the veteran meets all requirements specified by 
statute as necessary to entitle him to payment or 
reimbursement of the private medical expenses incurred in 
January 1998.  38 U.S.C.A. § 1728.

However, the veteran argues that the VAMC's diversion of the 
EMS ambulance from the VAMC to a private facility constitutes 
VA authorization of his use of private medical services in 
January 1998.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that a physician's 
direction diverting care to another facility even though VA 
care has been requested does not constitute "authorization" 
as defined in 38 U.S.C.A. §§ 1703 or 1710 for VA payment or 
reimbursement of private medical expenses.  Malone v. Gober, 
10 Vet. App. 539, 542 (1997); accord, Zimick, supra.  The 
Court has noted that, while 38 U.S.C.A. §§ 1703 and 1710 
allow VA to contract for private care under certain 
circumstances, these provisions do not mandate that such care 
be authorized.  See 38 U.S.C.A. §§ 1703, 1710(a)(3); Zimick, 
11 Vet. App. at 50.  

For example, contracts, including individual authorization 
for reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a disorder, 
such as the veteran's VA outpatient treatment for respiratory 
problems in early January 1998, does not meet this criterion.  
Zimick, 11 Vet. App. at 51-52.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.  

As the Court has noted, the statutory provisions authorizing 
VA to pay for care in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis of 
emergency or unavailability of a VA facility.  See 38 
U.S.C.A. § 1710; see also Zimick at 50.  The statutory 
provisions applicable to VA payment or reimbursement of 
unauthorized medical services do not guarantee a veteran that 
VA will assume financial responsibility for any and all 
episodes of care at non-VA facilities.  Id. at 49.  While a 
veteran may be eligible for hospital care under 38 U.S.C.A. 
§ 1710, that section does not contain any provision which 
would authorize the Secretary to provide reimbursement to a 
veteran for services rendered at a non-VA facility.  Id. at 
51.  

The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.  


ORDER

Payment of, or reimbursement for, private medical expenses 
incurred from January 9, 1998 through January 18, 1998 is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

